DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 10/4/2021, with respect to the rejections of claims 37-45 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication No. 2003/0056169 ("Lapstun") disclosing a two-dimensional code that looks exactly like Fig. 10 of the application.
Election/Restrictions
Claims 27-36 have been cancelled.  Claims 46-55 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/2021.
Claims 37-45 are examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37, 40, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2003/0056169 ("Lapstun"). 
Regarding claim 37, Lapstun discloses a positioning code element for use with a detector device including pixels in a two-dimensional arrangement having a first row direction and a first column direction along which the pixels are aligned in rows and columns, the positioning code element comprising: 
markings (glyphs, Figs. 9, 10, 12) in an arrangement having a second row direction and a second column direction along which the markings are arranged (Figs. 9, 10, 12), wherein 
the markings (glyphs, Figs. 9, 10, 12) are absolute positioning code coding markings which are arranged in spaced rows (rows are spaced apart, Figs. 9, 10, 12), spaced columns (columns are spaced apart, Figs. 9, 10, 12), or both spaced rows and spaced columns (both rows and columns are spaced apart, Figs. 9, 10, 12), the spacings are marking-free (no marks between glyphs, Figs. 9, 10, 12), and 
the absolute positioning code (unique positions mapped, paragraph [0022], [0071], [0092]) is coded by shape parameters of the markings (Fig. 10, glyphs have different orientations), by distances determined by the spacings (Fig. 9 or 13, glyphs have different 
Regarding claim 40, Lapstun discloses the positioning code element of claim 37, wherein the markings define a one-dimensional pulse position modulation code (each row is one-dimensional code, Figs. 9 or 13), the shapes of the markings are identical, and the absolute positioning code is coded by the distances determined by the spacings (Figs. 9 or 13). 
Regarding claim 42, Lapstun discloses the positioning code element of claim 37, wherein: 
the markings define a two-dimensional code and are positioned along two orthogonal X and Y dimensions of a code coordinate system (Figs. 9, 10, 12, 13, paragraph [0049]), and 
each marking has an X extension, an X position (width and row position, Figs. 9, 10, 13), a Y extension, and a Y position (length and column position, Figs. 9, 10, 13), the X extensions and the X positions of all markings in a column are equal (Figs. 9, 10, 13), the Y extensions and the Y positions of all markings in a row are equal (Figs. 9, 10, 13), and 
the absolute positioning code (unique positions mapped, paragraph [0022], [0071], [0092]) is coded by the distances in the two orthogonal X and Y dimensions determined by the respective extensions of the markings and by the spacings between the markings (Figs. 9, 10, 13, paragraph [0136]).
Claim 37 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2002/0179826 ("Laberge").
Regarding claim 37, Laberge discloses a positioning code element (30, Figs. 7 and 8) for use with a detector device including pixels in a two-dimensional arrangement having a first row 
markings (32, Figs. 8 and 9) in an arrangement having a second row direction and a second column direction along which the markings are arranged (Fig. 8), wherein 
the markings (32, Figs. 8 and 9) are absolute positioning code coding markings (paragraph [0076]) which are arranged in spaced rows (rows are spaced apart, Fig. 8), spaced columns (columns are spaced apart, Fig. 8), or both spaced rows and spaced columns (both rows and columns are spaced apart, Fig. 8), 
the spacings are marking-free (opaque portions 33, Figs. 8 and 9), and 
the absolute positioning code is coded by shape parameters of the markings (paragraph [0085], variation in size of 32, along with radiation bank, paragraph [0088], provide coarse position), by distances determined by the spacings (variation of the aperture duty cycle on the reticle 30, paragraph [0095], along with intensity signals from radiation stripes in x and y directions, paragraph [0096]-[0098], provide fine position), or by both the shape parameters of the markings and the distances determined by the spacings (paragraphs [0058] and [0099], both coarse and fine positions are calculated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun in view of in view of U.S. Patent No. 4,789,250 (“Schluter”).
Regarding claim 38, Lapstun discloses the positioning code element of claim 37 wherein the markings are further aligned along two orthogonal [arrays] (Fig. 10, paragraph [0135]).
Lapstun does not disclose orthogonal curves, however, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to realign the markings into two orthogonal curves, as disclosed by Schluter (Fig. 1) in order to better fit the markings on a disk of a rotary encoder as taught, known, and predictable.
Regarding claim 39, Lapstun in view of Schluter discloses the positioning code element of claim 38, and Schluter further discloses wherein the two orthogonal curves are logarithmic spirals (Fig.1 and col. 2, lines28-33).  It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to realign the markings into logarithmic spirals as disclosed by Schluter in the device of Lapstun in order to better fit the markings on a disk of a rotary encoder as taught, known, and predictable.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Laberge in view of in view of U.S. Patent Publication No. 2005/0253052 (“Martenson”).
Regarding claim 41, Laberge discloses the positioning code element of claim 37, wherein the markings define a one-dimensional pulse width modulation code (Fig. 8), the markings are in cells that have a constant pitch (Fig. 8, paragraph [0057]), and the absolute positioning code is coded by the widths of the markings (paragraph [0057]-[0058]).

However, Martenson discloses an optical track with markings that have centers that are spaced at identical distances (Fig. 3, paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have markings that have centers that are spaced at identical distances as disclosed by Martenson in the device of Laberge in order to allow for ease of position calculation.
Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun in view of in view of U.S. Patent Publication No. 2004/0012794 (“Nahum”).
Regarding claim 43, Lapstun discloses the positioning code element of claim 37, wherein: 
the markings define a two-dimensional code (Fig. 10), the marking have the same shape (Fig. 10), the markings are elongated and have a longitudinal size and a crosswise size (glyphs are rectangular-shaped, Fig. 10), the longitudinal size being larger than the crosswise size (Fig. 10), and the absolute positioning code is coded by an orientation of the markings (unique positions mapped, paragraph [0022], [0071], [0092], Fig. 10, glyphs have different orientations).
Lapstun does not disclose that the crosswise size being larger than a row-parallel dimension and a column-parallel dimension of a pixel.
However, Nahum discloses that the crosswise size being larger than a row-parallel dimension and a column-parallel dimension of a pixel (paragraph [0071] states the size of the 2D scale pattern along a dimension is most usefully greater than the pixel pitch of the detector along that dimension).

Regarding claim 44, Lapstun in view of Nahum discloses the positioning code element of claim 43, and Lapstun further discloses that the markings have either a row-parallel orientation or a column-parallel orientation (Fig. 10, and paragraphs [0136]-[0137], the markings have four orientations and therefore can be rotated to be in a row- or column-parallel orientation).
Regarding claim 45, Lapstun in view of Nahum discloses the positioning code element of claim 43, and Lapstun further discloses that the markings have any of two diagonal orientations (Fig. 10 and paragraphs [0136]-[0137]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONICA T TABA/             Examiner, Art Unit 2878                                                                                                                                                                                           
/THANH LUU/             Primary Examiner, Art Unit 2878